UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BRADLEY C. REIFLER,
Debtor,

 

 

BRADLEY REIFLER, NANCY REIFLER,
LISETTE ACKERBERG AND/OR JOHN DOE
1 AND 2, as Trustees of the Ackerberg
Irrevocable Trust FBO Kelsey Reifler;
BRADLEY REIFLER, NANCY REIFLER,
LISETTE ACKERBERG AND/OR JOHN DOE
3 AND/OR 4, as Trustees of the Ackerberg
Irrevocable Trust FBO Cole Reifler, BRADLEY
REIFLER, NANCY REIFLER, LISETTE
ACKERBERG AND/OR JOHN DOE 5 AND 6,
as Trustees of the Ackerberg Irrevocable Trust
FBO Paige Reifler; BRADLEY REIFLER,
NANCY REIFLER, LISETTE ACKERBERG
AND/OR JOHN DOE 7 AND 8, as Trustees of
the Bradley C. Reifler Children’s Trust;
BRADLEY REIFLER, NANCY REIFLER,
LISETTE ACKERBERG AND/OR JOHN DOE
9 AND 10, as Trustees of the Bradley C. Reifler
Children’s Trust No. 1; KELCOP, LP; KELCOP
FAMILY LLC a/k/a Keleop LLC; NANCY
REIFLER; KELSEY REIFLER; COLE
REIFLER; EGIAP, LLC; POCLEK, LLC;
LISETTE ACKERBERG; and JOHN DOES 11-—
20,

Appellants,
V.

MARIANNE T. O’TOOLE, as Chapter 7
Trustee of the Estate of Bradley C. Reifler,
Appellee.

   

i okt Sd RY
i DOCUMENT y
ELECTRONICALLY Ribs
DOC #:

   

DATE FILED:

 

 

ORDER

20 CV 1427 (VB)

The above-captioned bankruptcy appeal having been docketed in the District Court on
February 19, 2020, and assigned to the Hon. Vincent L. Briccetti, it is hereby ORDERED:
1. The briefing schedule and format and length specifications set forth in the applicable
provisions of Federal Rules of Bankruptcy Procedure 8015 through 8018 apply unless otherwise
ordered by the Court.

2. The parties shall promptly provide to the Court a suitably bound courtesy copy of the
Joint Appendix or other compilation(s) comprising the documents designated for the record on
appeal, as well as courtesy copies of their briefs and other filings in connection with the appeal.

3. A conference will be held herein on March 27, 2020, at 3:00 p.m., at the United States
Courthouse, Courtroom 620, 300 Quarropas Street, White Plains, NY 10601.

4. Counsel for the parties shall confer at least 14 days prior to the date set forth in
paragraph 3 to discuss the following matters: (i) settlement; (ii) whether mediation might
facilitate resolution of the issues; and (iii) a schedule for any further submissions that may be
required in connection with the appeal. Counsel must be prepared to discuss the foregoing at the
conference.

5. Counsel attending the conference must seek settlement authority from their respective
clients prior to such conference. If counsel is not granted such authority, the client must be
present in person or available by telephone so that a settlement can be consummated if possible.

Dated: February 20, 2020
White Plains, NY

SO ORDERED:

Vt

Vincent L. Briccetti
United States District Judge

 
